                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION


 ZUFFA, LLC,

       PLAINTIFF,
                                                   CASE NO.: 1:20-CV-07229
 V.

 THE PARTNERSHIPS AND UNINCORPORATED
                                                   FILED UNDER SEAL
 ASSOCIATIONS IDENTIFIED ON SCHEDULE A,

       DEFENDANTS.



                            SCHEDULE A TO THE COMPLAINT

NO.      DEFENDANT / SELLER ALIAS                        MARKETPLACE URL
 1               ART-POSTER Store                  www.aliexpress.com/store/910342149

 2                  Bauhor Store                    www.aliexpress.com/store/5480042

 3                 Beautyful Store                  www.aliexpress.com/store/4582032

 4             Bravalucia Official Store            www.aliexpress.com/store/4040040

 5              Chanpoetry 41 Store                 www.aliexpress.com/store/5026034
       FlagKing Flags Manufacturing Co.,Ltd
 6                                                  www.aliexpress.com/store/2345200
                       Store
 7              IYICAO fannyli Store                www.aliexpress.com/store/5055025

 8              Jemony Factory Store                www.aliexpress.com/store/5795121

 9                  JM TEEs Store                   www.aliexpress.com/store/5368104

10                LYLY Poster Store                 www.aliexpress.com/store/5376207

11               Shop2883030 Store                  www.aliexpress.com/store/2883030

12               Shop5030020 Store                  www.aliexpress.com/store/5030020

13               Shop5081086 Store                  www.aliexpress.com/store/5081086

14               Shop5260209 Store                  www.aliexpress.com/store/5260209

15               Shop5623191 Store                  www.aliexpress.com/store/5623191


                                               1
NO.      DEFENDANT / SELLER ALIAS                           MARKETPLACE URL
16           SUCKCOOM-WU Store                         www.aliexpress.com/store/4031052

17               The rang Store                        www.aliexpress.com/store/4532008

18              Uwall Decal Store                      www.aliexpress.com/store/4992520

19          Yamazaki Art Poster Store                  www.aliexpress.com/store/4043064

20            YEHOY Official Store                     www.aliexpress.com/store/4405155

21                   yueqiu                            www.aliexpress.com/store/2032050

22                 aloneotice                      www.amazon.com/s?me=A2VUOS74J9VAXC

23                 ASHDhsaua                        www.amazon.com/s?me=A3F0YC4LLTJMBI

24                   BNIST                        www.amazon.com/sp?seller=A1WTOJ4B8HPZKT

25                  CENRICA                       www.amazon.com/sp?seller=A3FX2INTAJHG9Q

26       chaoyangqutianxiafuzhuangdian             www.amazon.com/s?me=A3P096WNV3C9OJ

27                 Cheghanits                     www.amazon.com/sp?seller=A1P1QTIOC9WZ2G
          chengdurongdejinshangmao
28                                                www.amazon.com/sp?seller=A20ULKDS6XOID1
                youxiangongsi
29               COlemanCarry                      www.amazon.com/sp?seller=AXF0T3JVIP3NV

30                 DKRVEVR                        www.amazon.com/sp?seller=A1YX2Z1QKRBQP7

31                fgcjfthdrhdrg                   www.amazon.com/sp?seller=A2W0PG98LL08VG

32                FGJIUSHINIU                     www.amazon.com/sp?seller=A1DHHDP3GE0OQ4

33                GAJAJAYZXN                       www.amazon.com/s?me=A15SB532BNKG89

34               hangzhoukexiu                      www.amazon.com/s?me=A1QI1STIHO3H7S

35               houdiyuanfushi                   www.amazon.com/sp?seller=ANYKWBVYSQ2M8

36        jianshanquchadaochayedian                www.amazon.com/sp?seller=A8LOP0NHEFCLA

37    jiaxingshig ounaokefushiyouxiangongsi       www.amazon.com/sp?seller=A16UJ9QKEY90LT

38            JINGSHIKEJIFAZHAN                   www.amazon.com/sp?seller=AGMJOPPK8692M

39                 kuhnisgdd                       www.amazon.com/s?me=A1RB6083QYF5Q5

40                 Liu Junhua                     www.amazon.com/sp?seller=AVMBKFIYHU48M

41                LNGCUNHAA                       www.amazon.com/sp?seller=A3PPEZK2DL2YC4

42                  MAMEIL                         www.amazon.com/sp?seller=ASE33IR96A2AK

43                 MEIZOKEN                       www.amazon.com/sp?seller=A2719V6YY1HAAW

44                 Musendo                         www.amazon.com/sp?seller=A1XJSJIYIPF58D

                                              2
NO.      DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
45             nannanhaixianpu                  www.amazon.com/sp?seller=A2TH41M5TBE0HR

46                Septionisme                    www.amazon.com/s?me=A29XOANZRKNOF5
      suizhongxiantashanzhenshihanhuoyugu
47                                              www.amazon.com/sp?seller=A9GDXTCQ25Y7N
                     ofandian
48              TONGHUANBAO                       www.amazon.com/s?me=A2090VP1FXP3FE

49                  XWENBI                      www.amazon.com/sp?seller=A2S1SZ6L0Q2NDF

50               yunnanzhelan                    www.amazon.com/s?me=A2P3JF9SMFITUW

51               ZSHURDecor                     www.amazon.com/sp?seller=AAGM08CUU01QB

52              zhaoenji's booth                    www.bonanza.com/booths/zhaoenji

53              3d-clothes-shop                     www.ebay.com/sch/3d-clothes-shop

54                  artkailin                           www.ebay.com/usr/artkailin

55               bonanza_star                        www.ebay.com/usr/bonanza_star

56             cherry-blossom918                   www.ebay.com/usr/cherry-blossom918

57                cq.xisiming                         www.ebay.com/usr/cq.xisiming

58                deimena_0                           www.ebay.com/usr/deimena_0

59                eco-choice                          www.ebay.com/usr/eco-choice

60                 fengneon                            www.ebay.com/usr/fengneon

61                 fxianglia0                          www.ebay.com/usr/fxianglia0

62                 haiya_88                            www.ebay.com/usr/haiya_88

63                harrpa-1527                         www.ebay.com/usr/harrpa-1527

64                hatshopgirl                         www.ebay.com/usr/hatshopgirl

65                  huy_84                              www.ebay.com/usr/huy_84

66              idealproductspk                     www.ebay.com/usr/idealproductspk

67                jingjing0121                        www.ebay.com/usr/jingjing0121

68               liludsd568sd                         www.ebay.com/usr/liludsd568sd

69                linwang80                            www.ebay.com/usr/linwang80

70             linwangzhicheng02                   www.ebay.com/usr/linwangzhicheng02

71                  lkqiche                             www.ebay.com/usr/lkqiche

72                marcio.shop                         www.ebay.com/usr/marcio.shop

73               mobi_sports                          www.ebay.com/usr/mobi_sports

                                            3
NO.   DEFENDANT / SELLER ALIAS                MARKETPLACE URL
74        newest_fashion_520           www.ebay.com/usr/newest_fashion_520

75           newlife888_0                 www.ebay.com/usr/newlife888_0

76           noble_775188                www.ebay.com/usr/noble_775188

77          ok_luck_518720               www.ebay.com/usr/ok_luck_518720

78            phasuk-13                    www.ebay.com/usr/phasuk-13

79              qi9345                       www.ebay.com/usr/qi9345

80          qyzhuangshi19                www.ebay.com/usr/qyzhuangshi19

81           shiquache_0                  www.ebay.com/usr/shiquache_0

82       sunshine_baby_537080         www.ebay.com/usr/sunshine_baby_537080

83             taver604                     www.ebay.com/usr/taver604

84             twinsbay                     www.ebay.com/usr/twinsbay

85             wmri6588                    www.ebay.com/usr/wmri6588

86            wufame-19                    www.ebay.com/usr/wufame-19

87             xenpowpi                    www.ebay.com/usr/xenpowpi

88              zan-187                     www.ebay.com/usr/zan-187

89             ittargets                    http://ittargets.ecrater.com

90            zyq159688          www.wish.com/merchant/5b6eac28e1130e225b6376a7

91          BinBinyoulishop      www.wish.com/merchant/5ea01417a06423ef0053650e

92            diaoyelinyu        www.wish.com/merchant/5dafc567b3c5f90a52ceb3d1

93        2011 fashion clothes   www.wish.com/merchant/58994d20281e284f4807db31

94          anderson dad5        www.wish.com/merchant/5d3ee08283889708400dff2d

95               can62           www.wish.com/merchant/5e3bdac429e786780eee8edc

96           chenbiao001         www.wish.com/merchant/5f252922a812e021d79b2485

97          chunchunxiaopu       www.wish.com/merchant/5aaccbe89bda4e3914d04ede

98          cvxvxvcbnnvnv        www.wish.com/merchant/5e670ce648b5873dc44bee71

99            cxurvnshop         www.wish.com/merchant/5f278126490db700507efcb9

100            cy52889           www.wish.com/merchant/5d453b888388975764042d01
101            datoutou          www.wish.com/merchant/58451e1f1591450500c8acd3
102             DD1999           www.wish.com/merchant/5b0e0118c2586934c07b4878

                                 4
NO.      DEFENDANT / SELLER ALIAS                          MARKETPLACE URL
103                 dkasdlko                 www.wish.com/merchant/5e9ac6faa677779141ec118e
104               earthvintage               www.wish.com/merchant/5700df6627992f63b0ca2ecc
105                eryidedian                www.wish.com/merchant/5ac9a3f175599a73c9775092
106              fashion one12               www.wish.com/merchant/59576792c250813cebbeb2bb
      fengqiuxianzhongfuyangzhizhuanyehezu
107                                          www.wish.com/merchant/55cef3f0d87274103b9cb6e9
                      oshe
108                gaoxiaohu                  www.wish.com/merchant/5e37aa1c9f2bf743afa0a7bf
109           GM dian zi shang wu            www.wish.com/merchant/5e467b7364a0170d02c90dcf
       Guangzhou LeadLion Photoelectronic
110                                          www.wish.com/merchant/565b12e26f77df1b21460990
               Sci-Tech Co.,LTD
111              guanzhuipixin               www.wish.com/merchant/5e9e72d90de11aab44beab9c
112                 guoqiyu3                 www.wish.com/merchant/5aaf9797ea87641cdcbc2c8a
113              Gurang Namu                 www.wish.com/merchant/5e732955d1de5a6d0f9e9e07
114                 gzliangyz                www.wish.com/merchant/5e50e861f26b2b760787fc04
115                  Hellen                  www.wish.com/merchant/563aedacfc2b643824267487
116    henanshengtianqiguyeyouxiangongsi     www.wish.com/merchant/55e9082ecc51304fc8cb719d
117              hey jude flower             www.wish.com/merchant/5770ca6694fc5029d02c368a
118               huanliduping               www.wish.com/merchant/5e65fd352724a82460dc4b47
119                  jyspd                   www.wish.com/merchant/5b791b06bbbffb115d340eb7
120                kdxinheart                www.wish.com/merchant/5abdff4d856edf7522ecdce7
121                  kimson                  www.wish.com/merchant/564c79f5e8b5ee127f11abda
122               laoyangyang                www.wish.com/merchant/5d8321c322e7770658dbc990
123               liangsaisheng              www.wish.com/merchant/5d62414b3d24b774619d3bdb
124                LIJUN1526                 www.wish.com/merchant/5ad6e79140626a105e247fe6
125              LinYangfashion              www.wish.com/merchant/58072b8c79e05f2c6398d294
126               liubaopinjin               www.wish.com/merchant/5dcb937529e7866f04e27121
127                 liuqian95                 www.wish.com/merchant/5acb0b6cccf0c86f47264d9f
128                 Liuzhenz                 www.wish.com/merchant/5ed21240ee4f578c4c004557
129                 liyjuheya                www.wish.com/merchant/5f277318a29b663c9a4d71af
130                liyulanshop               www.wish.com/merchant/5e7dcecd5476a8364ef4c6d7
131             Lokiwhatsunam                www.wish.com/merchant/5dbd4230cfe71403c2b82931
                                              5
NO.       DEFENDANT / SELLER ALIAS                         MARKETPLACE URL
132                  lupanw                   www.wish.com/merchant/5a1d24f048e6b27c39dccd17
133                luqilin5922                www.wish.com/merchant/58f775634f560b11dbe54dbd
134                mantyview                  www.wish.com/merchant/5aa15289c98949060ab7d1b2
135                meiximeiyo                 www.wish.com/merchant/5adef3559d5e9767b3177472
136                Mrking one                 www.wish.com/merchant/58188022e9f33e3e169beb06
137               NeonSignUSA                 www.wish.com/merchant/5a08b2c66ea4a7105bf7fe94
138                nidedianpu                 www.wish.com/merchant/5ac4e3ce47a0e77d04c2d7b8
139               OusoulinbuVs                www.wish.com/merchant/5e0e9b51b321e6022811e9ae
140               poslk655dxf                 www.wish.com/merchant/5d41261b72b0c95e32f69e8a
141              ProsperityShop               www.wish.com/merchant/5a9f7fbcb125ab3e2f1c64c2
142                psoiejkngre                www.wish.com/merchant/5e4b87d0b9fc2e22454be7ec
143                 qijizhang                 www.wish.com/merchant/5a5cb3fb5349200c8b3ac073
144                qiulanfanqi                www.wish.com/merchant/5dcb8a97a34fc2078f6a00e6
145              qunbaitiaoyao                www.wish.com/merchant/5d52274c1d9a8e0400d371b3
146                RIGOBERT                   www.wish.com/merchant/5d7d902c09f774378c12f072
147              ritawuxiaodan1               www.wish.com/merchant/5d46eae14c785513c2ab84dc
148                 Rousiwen                  www.wish.com/merchant/5eb3912245b4f831f52280cb
149                shaobin666                 www.wish.com/merchant/599e5e208ee78d6d8196ba57
150               Simple Wave                 www.wish.com/merchant/5d424461f933e70ed143f32f
151                sunyanqiu                  www.wish.com/merchant/5b0f84d52c3c1d210434ee25
152                 tiyitinqiu                www.wish.com/merchant/5dc519faf8680a10b1974e49
153                  W4545                    www.wish.com/merchant/5aa93269c7981716a5bfd4a2
154                wenjialiang                www.wish.com/merchant/5958e70fd44a9b43a622521c
155                 wezqiag                   www.wish.com/merchant/5ef5653156824318c474eafd
156               wuyuqingbao                 www.wish.com/merchant/5aa3bc78c9894961258c9df5
157                  xheaal                   www.wish.com/merchant/5da00d179db9600402975eca
158                  xiaoru                   www.wish.com/merchant/5662e9103a698c7d0695a2fb
159                xiaoying ni                www.wish.com/merchant/5ae953848bf49818de46acac
      xiayixianjinyuanguoshuzhongzhizhuanye
160                                           www.wish.com/merchant/55f0efec116356427689e9fe
                      hezuoshe
                                              6
NO.   DEFENDANT / SELLER ALIAS                   MARKETPLACE URL
161           xiuzhancvfg           www.wish.com/merchant/5e6ef378551040091ea38ff7
162             XueJi Li            www.wish.com/merchant/5dc27099ad562902a1f1f7f9
163             yangqilin           www.wish.com/merchant/58494066d271cf4cbf04e8e7
164             ylf88888            www.wish.com/merchant/5d51031e83889769fbe690fd
165          Yuanfangshop           www.wish.com/merchant/5eb4d5c701d5e41f9ea1bf69
166        Yunduan Visication       www.wish.com/merchant/5e9bcfda2405fb1810c4a46b
167          zhangbaorong           www.wish.com/merchant/5ac3976bb9605f4c9e9c77a3
168             zhangql             www.wish.com/merchant/5e56023f3326be38809cb4c4
169          zhangzhengfa           www.wish.com/merchant/5a7ed4a72fbbdc5254c77cb9
170     zhicheng dian zi shang wu   www.wish.com/merchant/5e25501b3a003e7114adbbfa




                                    7
